    Case 1:20-cv-03007-BMC Document 42 Filed 02/05/21 Page 1 of 4 PageID #: 263

U.S. Department of Labor                     201 Varick Street, Room 983
Office of the Solicitor                      New York, NY 10014
                                             Tel:    (646) 264-3653
                                             Fax:    (646) 264-3660
                                             Email: tai.amy@dol.gov

               Reply to the Attention of:    Amy Tai, Esq.

February 5, 2021

Via ECF

The Honorable Brian M. Cogan
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

         RE:   Ortega v. Ernie’s Auto Detailing, Inc., et al., Case No. 20-CV-3007 (BMC)
               Rosario v. Ernie’s Auto Detailing, Inc., et al., Case No. 20-CV-3762 (BMC)
               Perez v. Ernie’s Auto Detailing, Inc., et al., Case No. 20-CV-4798 (BMC)

Dear Judge Cogan:

Plaintiff Milton Al Stewart, 1 Acting Secretary of Labor, United States Department of Labor (the
“Secretary”), respectfully submits this letter in response to the Court’s Order dated January 19,
2021, inviting the Secretary to advise the Court on his position regarding: (1) consolidating the
Secretary’s FLSA case, Stewart v. Ernie’s Auto Detailing Inc., et al., No. 20-CV-17785 in the
District of New Jersey (the “Secretary’s action”) with the three above-captioned actions (“private
actions”) in one forum; (2) coordinating discovery; (3) staying the proceedings of the three
private actions; and (4) anything else related to these actions. See Ortega, ECF No. 40. As
discussed below, to avoid confusion and collateral issues hindering the Secretary’s enforcement
of the FLSA in the public interest, and to minimize inefficiencies in litigation, the Secretary’s
action should proceed in the District of New Jersey, this Court should not consolidate the four
actions in one forum, coordinated discovery is not necessary, and the private actions need not be
stayed pending the outcome of the Secretary’s action.

The Secretary’s FLSA Action

On December 2, 2020, the Secretary filed a complaint against Defendants Ernie’s Auto Detailing
Inc. and Ernesto Decena a/k/a Buenaventura E. Decena (collectively, the “Defendants”) in the
District of New Jersey. See Secretary’s Compl., ECF. No. 1. Pursuant to his authority under
sections 16(c) and 17 of the Fair Labor Standards Act (the “FLSA”), the Secretary brings his
action to recover back wages, liquidated damages, and to enjoin acts and practices which violate
the provisions of the FLSA. See 29 U.S.C. §§ 216(c), 217. Specifically, the Secretary alleges that

1
 Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Acting Secretary of Labor
Milton Al Stewart is automatically substituted for Plaintiff Eugene Scalia in Stewart v. Ernie’s
Auto Detailing Inc., et al., No. 20-CV-17785 in the District of New Jersey.
 Case 1:20-cv-03007-BMC Document 42 Filed 02/05/21 Page 2 of 4 PageID #: 264




Defendants willfully violated the FLSA’s overtime and recordkeeping requirements by:
(1) failing to pay overtime to their employees—car detailers, car washers, drivers, and valets—
who regularly worked 45 to 70 hours per week throughout New Jersey, New York, Connecticut,
and Pennsylvania; and (2) manipulating pay records to hide their violations and feign compliance
with the FLSA. The Secretary currently seeks to recover unpaid overtime back wages and
liquidated damages for 1,504 employees, the majority of whom worked in New Jersey. See
Exhibit A to Secretary’s Compl., ECF No. 1-1. The individuals on Exhibit A to the Secretary’s
Complaint do not include the private action plaintiffs who filed consents to sue prior to the filing
of the Secretary’s Complaint. Defendants filed their Answer to the Secretary’s Complaint on
February 1, 2021.

The Secretary’s Enforcement of the FLSA is in the Public Interest

The Secretary’s FLSA action is distinct from that of private litigants. See 29 U.S.C. §§ 216(b),
216(c). Most significantly, unlike the private actions, the Secretary’s enforcement of the FLSA is
focused on the public interest. As the government agency charged by Congress with enforcing
the FLSA, the Secretary’s enforcement action seeks to ensure the broadest possible reach of the
statute’s essential protections. In addition to recovering back wages and liquidated damages, the
Secretary seeks to enjoin Defendants from violating the FLSA and other injunctive relief. The
Secretary’s authority to seek such injunctive relief is “to vindicate a public, and not a private,
right.” Marshall v. Chala Enterprises, Inc., 645 F. 2d 799, 804 (9th Cir. 1981). Indeed, an
employee’s right to file a private action under section 16(b) of the FLSA terminates upon the
filing of the Secretary’s complaint pursuant to sections 16(c) or 17 of the Act. See 29 U.S.C.
§§ 216(b), 216(c). This public policy difference significantly affects the Secretary’s litigation
strategy, discovery, legal arguments, and potential settlement position, among other critical
issues that arise in cases. Accordingly, the Secretary must be able to pursue his enforcement
action in the public interest unconstrained by considerations relating to these private actions,
which are not only in a different forum but vary by parties, alleged facts, claims, legal standards,
legal theories, jury demands, among other elements.

       a. Proceeding in the District of New Jersey

The Secretary maintains that the District of New Jersey is the proper forum for the Secretary’s
action. The majority of the employees on the Secretary’s Exhibit A worked in New Jersey.
Similarly, the majority of the worksites where Defendants’ employees worked are in New Jersey.
See Secretary’s Compl., ECF No. 1, ¶ 11 (“Defendants’ employees worked at approximately 87
worksites in New Jersey, 52 worksites in New York, 3 worksites in Connecticut, and 1 worksite
in Pennsylvania.”). Thus, while the FLSA violations took place in multiple states, a significant
amount of all the violations occurred in New Jersey. See 28 U.S.C. § 1391(b)(2).

       b. Consolidating Actions in One Forum is Not Warranted

Consolidation is not warranted because the Secretary’s action is distinct in policy, procedure, and
factual and legal issues from the private actions, such that consolidation would not further
judicial efficiency. Moreover, the Secretary’s action proceeding in the District of New Jersey,
separate from the private actions, will “avoid[] prolonging and confusing the [Secretary’s] case

                                                 2
    Case 1:20-cv-03007-BMC Document 42 Filed 02/05/21 Page 3 of 4 PageID #: 265




with collateral issues, and focus[] the fact-finder’s attention on the public interest . . . being
advanced by the Government, rather than monetary interests of private plaintiffs.” In re
American Express Anti-Steering Rules Antitrust Litigation, Nos. 11-MD-02221 (NGG)(RER),
10-CV-4496 (NGG)(RER), 2014 WL 558759, at *2 (E.D.N.Y. Feb. 11, 2014) (declining
consolidation of anti-trust actions brought by government and private plaintiffs for public policy
reasons) (citing Sam Fox Publishing Co., Inc. v. United States, 366 U.S. 683, 693 (1961); Int’l
Mortg. & Inv. Corp. v. Von Clemm, 301 F.2d 857, 862 (2d Cir. 1962)).

There are many collateral issues in the private actions that at best, are not relevant to the
Secretary’s action, and at worst, would hinder the Secretary’s enforcement of the FLSA. On the
face of the complaint, the primary common cause of action among the plaintiffs is the FLSA
section 7 overtime claim. However, a closer look at the allegations in the complaints filed in the
private actions reveal significant procedural differences and some factual allegations and legal
theories distinct from the Secretary’s action. A critical difference in both policy and procedure is
that the Secretary is the sole plaintiff in his action, and he does not represent any employees. See
29 U.S.C. § 216(c) (authorizing the Secretary to recover unpaid back wages and liquidated
damages owing to employees). In contrast, the private actions seek to pursue collective and class
actions. In serving the public interest, the Secretary’s action should not be hindered by the issues
and questions that accompany the certification process in the private actions. This procedural
difference also highlights how consolidation would not promote efficiency.

Some other differences between the Secretary’s action and the private actions include: (i) the
Secretary alleges violations of the FLSA’s overtime and recordkeeping requirements, whereas
the private actions allege much more—e.g., FLSA minimum wage violations, New York Labor
Law violations of minimum wage, overtime, spread of hours pay, and wage and hour notice
requirements, and a discrimination claim pursuant to the New York State Human Rights Law,
see, e.g., Perez, ECF No. 22, ¶¶ 39, 62-65; (ii) Plaintiffs Perez and Rosario have sought a jury
demand, whereas no such jury demand has been made in the Secretary’s action; and (iii) the
Ortega and Rosario actions include additional defendants that the Secretary’s Complaint
currently do not include. 2 While these issues do not necessarily preclude consolidation as a
general matter, here, with both government and private plaintiffs, the plaintiffs’ interests, factual
and legal theories, and litigation strategy may not be aligned.

         c. Discovery and Stay of Proceedings

For the same reasons and examples discussed above, coordinating discovery between the
Secretary’s action and the private actions would likely hinder and delay the Secretary’s
enforcement of the FLSA. In addition to the complications and confusion that may arise when




2
 Ortega alleges that another entity, Bay Ridge Automotive Management Corp. (“BRAM”), “and
other entities controlled by Bay Ridge Automotive Management Corp,” jointly employed
Defendants’ employees. See Ortega, ECF No. 29, ¶ 16. Similarly, Rosario includes five
additional individual “Doe” defendants, who according to that complaint, are managers that
should be individually liable for the FLSA violations. See Rosario, ECF No. 1, ¶¶ 20-24.
                                                 3
    Case 1:20-cv-03007-BMC Document 42 Filed 02/05/21 Page 4 of 4 PageID #: 266




attempting to coordinate discovery with varied parties, claims (and statutory periods), 3 and legal
issues, the Secretary will likely assert certain government privileges that are intended to protect,
inter alia, the public interest, enforcement of the FLSA, and the functions of the Department of
Labor.

The Secretary does not currently see a need to stay the private actions pending the outcome of
the Secretary’s action. Should the Secretary need to revisit this position as litigation proceeds,
the Secretary will inform the Court of his concerns.

Thank you for the opportunity to share the Secretary’s positions on the above matters.


Respectfully submitted,

Jeffrey S. Rogoff
Regional Solicitor

By:      /s/ Amy Tai
         Amy Tai
         Senior Trial Attorney




3
 The private actions, with a six-year statute of limitations under the New York Labor Law, cover
a longer time period than the Secretary’s claims, which begin in January 2017. See Secretary’s
Compl., ECF No. 1, ¶¶ 93-95. Accordingly, the private plaintiffs will likely seek discovery of
wage hour records for time periods not anticipated in the Secretary’s action.

                                                 4
